Plaintiff has moved to dismiss the devolutive appeal taken herein by the defendant, setting forth as ground for such motion the acquiescence and acceptance by the defendant of the judgment of the Lower Court.
Since the facts are disputed it is necessary that evidence be taken on the motion to dismiss. Counsel for both plaintiff and defendant are agreed that the case be remanded for this purpose.
Accordingly, it is ordered that this case be remanded to the Honorable The Tenth Judicial District Court in and for the Parish of Natchitoches, there to be tried on the issues raised in the motion to dismiss the appeal, and then to be returned to this Court for determination of the motion to dismiss. All costs of this proceeding shall await final disposition hereof. *Page 270